                Case 1:20-cv-04807-JMF-RWL Document 29 Filed 09/11/20 Page 1 of 2




                                             THE CITY OF NEW YORK                                       Thais R. Ridgeway
JAMES E. JOHNSON                                                                                      phone: 212-356-3586
Corporation Counsel                         LAW DEPARTMENT                                               fax: 212-356-2089
                                                100 CHURCH STREET                             email: tridgew@law.nyc.gov
                                                NEW YORK, NY 10007                                          (not for service)




                                                                                    September 10, 2020

        BY ECF

        Honorable Jesse M. Furman
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007-1312

                          Re: A.C. et al., v. New York City Department of Education, et. al.,
                              20-CV-04807 (JMF)(RWL)
        Dear Judge Furman:

                         I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the New York City Department of Education, New York City Board of
        Education, and Richard Carranza, in his official capacity, in the above-referenced matter. In
        accordance with the Court’s Orders dated July 13, 2020, and September 8, 2020 (Dkt. Nos. 18
        and 26), I write jointly with Plaintiffs’ counsel, Matthew McCann, Esq., in anticipation of the
        Initial Pretrial Conference, currently scheduled September 17, 2020.

                       The parties respectfully request Your Honor adjourn the Initial Pre-Trial
        Conference currently scheduled September 17, 2020. The parties are exploring settlement and
        additional time may allow the parties to resolve this action, obviating the need for discovery.
        Additionally, the parties respectfully request Your Honor refer this matter to Magistrate Judge
        Robert W. Lehrburger for a settlement conference to take place the week of November 1, 2020
        or as soon thereafter as the Judge’s schedule allows.

                       While the parties are requesting that the Initial Pre-Trial Conference be adjourned,
        the parties have enclosed a Proposed Civil Case Management Plan and Scheduling Order in
        accordance with Your Honor’s Individual Rules and Practices § 2(B) as Exhibit 1. The dates
             Case 1:20-cv-04807-JMF-RWL Document 29 Filed 09/11/20 Page 2 of 2




       selected 1 in the proposed plan are beyond the timelines set forth in Your Honor’s form Proposed
       Case Management Plan and Scheduling Order, so as to allow for efforts in the near term to be
       focused on settlement. Presently, the parties did not come to a consensus on the need for expert
       discovery; however, the parties will seek leave of the Court to extend discovery in accordance
       with Your Honor’s Rules at a future date with respect to expert discovery if so needed.

                      Thank you for your consideration of this request.

                                                                  Respectfully submitted,

                                                                                /s/

                                                                  Thais R. Ridgeway
                                                                  Assistant Corporation Counsel


       CC:    BY ECF
              Matthew McCann, Esq.
              Attorney for Plaintiffs
              The Law Office of Elisa Hyman, P.C.
              16 Madison Square Park West—Suite 12th Floor
              New York, NY 10010
              matthewmccan@specialedlawyer.con


Upon reflection, and in light of the Court's referral to
Magistrate Judge Lehrburger for general pretrial purposes,
ECF No. 19, there is no need for a pretrial conference to be
conducted before this Court. Accordingly, the conference
currently scheduled for September 17, 2020 is hereby
CANCELLED. The parties shall contact the magistrate
judge no later than September 15, 2020 to schedule a
settlement conference and to set a schedule for discovery.
The Clerk of Court is directed to terminate ECF No. 28.
SO ORDERED.


                                      September 11, 2020




       1
         Notably, the close of discovery, March 5, 2021, was selected as it is 120 days from the week
       requested for the settlement conference.



                                                        2
